 150DECISIONSOF NATIONALLABOR RELATIONS BOARDIndiantown Printing,Inc.IandWest Palm BeachTypographical Union No. 709,International Typo-graphical Union,AFL-CIO. Case 12-CA-3804JANUARY 15, 1968DECISION AND ORDERBY CHAIRMANMCCULLOCHAND MEMBERSFANNING ANDJENKINSOn August 28, 1967, Trial Examiner Thomas A.Ricci issued his Decision in this proceeding, findingthat Respondent had engaged in and was engagingin certain unfair labor practices, and recommendingthat it cease and desist therefrom and take certainaffirmative action, as set forth in the attached TrialExaminer's Decision. Thereafter, Respondent filedexceptions to the Trial Examiner's Decision and asupporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theTrial Examiner's Decision and the entire record inthis case, including the exceptions and brief, andhereby adopts the finding, conclusions, and recom-mendations of the Trial Examiner.2ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the Recom-mended Order of the Trial Examiner and hereby or-ders that the Respondent, Indiantown Printing,Inc., Indiantown, Florida, its officers, agents, suc-cessors, and assigns, shall take the action set forthin the Trial Examiner's Recommended Order.Respondent's name appears as amendedat the hearing.2The recordshows clearlythatRespondent had been dealingwith theUnion on an informal basis for its composing room employeesonly.Weagree withthe Trial Examinerthat the unit requestedby the Union wasappropriate,and theUnion had a majorityin that unit.In finding thatmajority, however, we do not,contrary to the TrialExaminer,pass uponwhetherthe "membership dues paymentrecords" of William Hays, Geor-gia Symons,and FosterLittrell sufficeto establishthat those employeeshad authorized the Union to represent them for purposesof a majorityshowing.The Union didnot include them in itslist of those it claimed hadso authorized it, and without them it stillhad a majority in the appropriateunit.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASETHOMAS A. Ricci, Trial Examiner: A hearing was heldbefore me in the above-entitled proceeding on July 18and 19, 1967, at West Palm Beach, Florida, upon com-plaint of the General Counsel against Indiantown Print-ing, Inc.,herein called the Respondent or the Company.The charge was first filed on April 5, 1967, and the com-plaint issued on May 23. The sole issue litigated iswhether the Respondent violated Section 8(a)(5) of theAct. Briefs were filed after the close of the hearing by theRespondent and the Union.Upon the entire record, and from my observation of thewitnesses, I make the following:FINDINGS OF FACT1.THE BUSINESSOF THE COMPANYThe Respondent is a Delaware corporation with itsprincipal place of business in Indiantown, Florida, whereit is engaged in the business of printing books. It annuallypurchases and receives at its Florida plant materials andsupplies valued in excess of $50,000 directly from pointslocated outside the State of Florida, and annually per-forms services valued in excess of $50,000 for customerslocated outside the State. I find that the Respondent is en-gaged in commerce within the meaning of the Act andthat it will effectuate the policies of the Act to exerciseju-risdiction herein.II.THE LABOR ORGANIZATION INVOLVEDWest Palm Beach Typographical Union No. 709, In-ternationalTypographicalUnion,AFL-CIO, hereincalled the Union, is a labor organization within the mean-ing of Section 2(5) of the Act.III.THE ILLEGAL REFUSAL TO BARGAINThis Company runs a printing shop. When first takenover 4 or 5 years ago by a New York City concern, notidentified on the record, it also printed and bound trademagazines; for 2 years now it has done nothing but printbooks. All its order work is received in manuscript ortape form from New York City customers. The entireplant consists of the standard two-part arrangement - acomposing room and a pressroom. There is an elusive his-tory of communications over the years between the Com-pany and ITU Local 709, with each party today variouslyclaiming vague rights and estoppels flowing from thingsthat were said or done some time ago. If anything defini-tive can be gleaned at all from certain old correspondenceand from ambiguously articulated statements of positionat the hearing, it isthat the Company believes the Unionforeclosed itself from any right to represent the compos-ing room employees, while the Union argues it has in factbeen recognized for several years as the bargaining agent.The only meanin ful light all this evidence of past commu-nicationsseemsto cast upon the issue of the complaintnow under consideration, is a very significant indicationof the Company's attitude generally towards the principleof collective bargaining. Beyond that,it is in no real senseimportant for determination of the merits of the Govern-ment's case.Whatever may have happened in the past, certain ob-jective facts are clear on the record as to how mattersstand now. During the months of January, February, andMarch 1967, there were 19 nonsupervisory employees atwork in the composing room, and 6 in the pressroom.This is established by stipulation of the parties.169 NLRB No. 20 151INDIANTOWN PRINTING, INC.Ten employees then in the composing room testified atthe hearing and authenticated proper union authorizationcards received in evidence, which they signed on variousdates between January 4 and February 15, 1967. Alsoplaced in evidence are authorization cards signed byHoward Strain, Lewis Goldenberg, and Martin Foster,the first two dated January 4 and the third January 25.Strain's and Goldenberg's cards were authenticated byCharles Edwards, a linotypist who worked on the nightshift at the time. Edwards testified that these men workedwith him on the night shift, and that he gave these cardsto the men, who returned them to him signed and dated.'As to Foster's card, there is the testimony of JohnHryhor, secretary of Local 709, who said he mailed thecard to this employee on request, and received it back inthemail, signed and dated, a few days later. The Re-spondent did not dispute the testimony of these witnessesthat they signed the cards, that all 13 employees whosecards were offered were in fact then employed in thecomposing room, and that all the signatures are genuine.There were also received into evidence agreed on co-pies of the Union's membership dues payment records forWilliamHays, Georgia Symons, and Foster Littrell.These records show that each of these persons, alllinotypists,were paid up membersof Local 709 duringthe months of January, February, and March 1967. Nordid the Respondent dispute Edwards' further testimonythat all three of these were also employed, in one capacityor another, by the Respondent at the time in the compos-ing room.It thus appears, and I find, that during the month ofFebruary, 1967, 16 of the 19 rank-and-file employees inthe Respondent's composing room had authorized theUnion to represent them in collective bargaining vis-a-vistheir then employer.On February 24, 1967, Milton Wickles, president ofLocal 709, and John Jensen, its vice president, called onDonald Hoffman, a labor relations consultant acting forthe Respondent. James Fleming, the president of theCompany, said at the hearing that he spends most of histime in New York, that Hoffman always speaks on his be-half, and that anything Hoffman said or did during theevents here reviewed, reflected the thinking of manage-ment.Wickles handed Hoffman an envelope containinga letter and a separate one-page statement. In pertinentpart the letter stated:We enclose herewith a statement listing the majori-ty of your employees who have designated the Unionas their bargaining representative and requested thatyou recognize and bargain a contract with the Union.We will also offer for your inspection the authoriza-tion cards recently signed by a majority of the em-ployees in that unit designating the Union as theircollective-bargaining representative.The letter also precisely defines the bargaining unitsought, limited strictly to the composing room employees.The statement accompanying the letter read:The following employees of the Indiantown Print-ing' Co. have designated West Palm Beach Typo-graphical Union No. 709 as their collective-bargain-iHunter Engineering Co.,104 NLRB 1016.Edwards,a linotypist himself,and long a member of the Union, startedwith the Company as a rank-and-file employee in the summer of 1966 Hewas offered the job of night shift foreman in December,but refused to ac-cept the position. He changed his mind on January 16, 1967, and becamea supervisor foreman thatday At thehearing the company representativeobjected to receipt of the cards of Strain and Goldenberg,as well as of em-Ing representative, and request that the IndianapolisPrinting Co. continue to recognize the Union as theirrepresentativeand commence negotiations im-mediately toward a collective-bargaining agreement.The statement then listed 15 names; these were the 13employees whose authorization cards are mentionedabove, plus Edwards and Riehl, supervisory foremen ofthe composing room.Hoffman read the letter, looked at the enumeratednames, and returned the name list to the union agents.According to Jensen, Hoffman said he was "not,preparedto accept a proposal" from the Union. When Hoffmanreturned the list of names, Jensen and Wickles offered toshow him the cards themselves, which Jensen was carry-ing.To this Hoffman said: "I don't want to see the list... I don't want to know who you've gotten involved inyour Union out there." As Wickles recalled the conversa-tion,Hoffman said "he didn't want to know what was inthe letter, whose name was on it," and as to looking at thecards "he didn't want any part of them." Hoffman was inattendance at the hearing throughout but did not testify.There is no reason for not crediting the testimony of theunion agents.On February 27 Hoffman replied by mail. He re-minded the Union he had refused to accept the list ofnames, or to look at the signed cards. The letter thenadded:At this writing I would be inclined to venture aquestion as to your proposed unit being sufficient forthis type of operation and whether or not yourepresent the required precentage of all the em-ployees in the Company. These questions could bereadily determined at an NLRB hearing wheretestimony can be given and the Regional Directordetermine these matters for both of us.Hoffman also wrote that he had forwarded the Union'sdemand letter to Fleming.By letter of May 2, the Union again told Hoffman thata bargaining unit limited to the composing room was ap-propriate in the circumstances. That same day the Unionalso sent a letter to Fleming personally at his New YorkCity address, with return receipt requested. In the en-velope were placed both the February 24 letter handed toHoffman and the February 27 followup also sent to Hoff-man. The letter to Fleming was, returned by the-Post Of-fice marked "Refused."ANALYSIS, UNIT FINDING, AND CONCLUSIONIt is difficult to state, on the record as a whole, precise-ly what reason the Respondent gave the Union in justifi-cation of its refusal to bargain when the demand wasunequivocally made on February 24, nor, indeed, what isits defense to the complaint now. On February 27, 3 daysafter telling the Union flatly he did not want "any part" ofthe authorization cards and would not consider anyproposal the Union might submit, Hoffman for the firsttime hinted at a possible question concerning the ap-propriate unit, and even then he was not sure of what hehad in mind. "I would be inclined to venture a question asto your proposed unit." At the hearing, 4 months later,ployees Wall, Leyland, Shivers, and Mendiburo, because all of these per-sons had been solicited by Edwards, now a supervisor. Apparently thetheory here is that because Edwards had been offered the supervisorypost, the cards he solicited, before deciding to accept,and while he wasstillan ordinary workman, are tainted by management interference, andmay not be counted now.I find no merit in this contention,repeated in theRespondent's brief 152DECISIONSOF NATIONAL LABOR RELATIONS BOARDGutwein,also speakingfor theRespondent,offeredevidence obviously intended to prove that a unit limitedto the composing room was inappropriate in this situa-tion.This question of the appropriate unit had never beforeFebruary 27 been advanced to the Union as a reason forrefusing to negotiate a contract. In fact, Jensen testifiedwithout contradiction that Hoffman gave no reason at allfor his refusal on the 24th. There had also been two earliermeetings,one on December 16 with both Hoffman andFleming present,and another on December 21, with onlyHoffman. Secretary Jensen's testimony that at neither ofthese - where the Respondent also refused on each occa-sion tobargainwith. the Union - was any question raisedas to the unit, in uncontradicted, and perfectly creditable.Nor is it claimed now that the unit was ever a subject ofdiscussion until after the repeat refusal to recognize onFebruary 24.What contributes to the confusion, andmakes the Company's position throughout almost unin-telligible, is that both in December 1966 and again at thehearing, the Respondent's representative seemed to besaying that there was no obligation to negotiate condi-tions of employment because the Union had agreed not to"interfere" with the Company's affairs. This amounted toan estoppeltheory, which is not only foreign to any ap-propriate unit defense, but also carries an implied asser-tion that the parties were in agreement - necessarily aform ofunion recognition- that for a period of time theUnion would represent the employees in name only, withbargaining about terms of employment to await the timethat Fleming might deem the profits sufficient and the em-ployees unjustly treated by their Employer. With theCompany's representative at the hearing objecting toevidence tending to show Fleming in fact refused to bar-gain evenafter February 24, the Trial Examiner offeredat one point to adjourn the hearing to afford the parties anopportunity to negotiate then and there, if they were sominded. The Respondent rejected the suggestion.Itwould appear, then, that despite the ambiguities andinconsistences in the Respondent's statements of position- direct orimplied- consideration of the merits of thecomplaint must start with certain plain facts. On Februa-ry 24, 1967, the Union represented a majority of therank-and-file employees in the composing room, it de-manded recognition and bargaining in that unit, and theRespondent refused to deal with it. In so doing, did theRespondent fail to comply with the statutory mandate torecognize and negotiate with the exclusive representativeof its employees in an appropriate bargaining unit? Moreappropriately restated for purposes of this case, thequestion is whether the record as a whole proves that therefusal was grounded upon a fundamental rejection of theprinciple of collective bargaining. And I think the answeris yes.In this printing plant work starts with book manu-scripts, or manuscripts already reduced to tape, goingfrom the office to the composing room. The manuscriptsare edited or marked by a markup man. This work con-sists of indicating on the manuscript the width and thelength of the pages, type size to be used, bold or italicsletters, and such things. It then goes to the linotypists,who operate six standard hot metal linotype machines.One of the machines is automatic; it sets regular typefrom tape, and is also operated by a linotypist. Theresultant letter forms are called galleys and are placedinto a chase, a form which holds the hard letters in place.Proofreaders then examine the galleys at what is calledthe dump, a large flat examining table. A single proofcopy is run off on a small press, and the galleys thenreturned to the linotypist for corrections. With this thegalley goes to the bank, where space, line, and pagenumber slugs are placed into the galley or chase, as re-quired. After another proof copy is made the chase goesto the lockup section where it is finally fixed in place sothat it will hold still in the presses. There is also a Lud-low machine which machine casts large letters and anElrod machine which casts line and blank slugs for spac-ing.All this work is performed in the composing room,by composing room employees, and nowhere else inthe plant.A further proof copy taken from the final chase is thensent to the office for approval by the customer, and thengoes to the pressroom. Here the pressmen and theirassistants run off the printed pages.There are skilled journeymen in the composing roomand learners. Some called themselves apprentices at thehearing and said they learn the various operations in aninformal manner. They are supervised by a foreman onthe day shift and another on the night shift. None of theseemployees ever works in the pressroom, where there is athird foreman who has no authority outside his own sec-tion. In the normal operation of the two departmentsneither group does any of the work of the other or leavesits physical location, and two rooms separated by swing-ing doors. There is no transfer of employees between thedepartments.There have been occasions when, because of insuffi-cientwork in the pressroom, the Company assignedpressroom employees to do work in the composing roomrequiring lesser skills. James Shivers and Billy Wall, com-posing room employees, recalled that in about the monthof January 1967, several pressroom persons.worked aday or two at a time over a period of 2 weeks or so in thecomposing room, distributing type and breaking up oldgalleys for reuse. Shivers even recalled that one of thepressmen worked setting up an ad. Richard Leyland, 4years with the Company, testified the last time he sawpressmen working in the composing room was "a yearand a half ago, somewhere around there." And CharlesCloud, the plant superintendent called by the Respondentfor the very purpose of proving interchange of employeesbetween the departments, placed the incident at "lastsummer," which would be sometime in 1966. He ex-plained several men, including the pressroom foreman,worked temporarily in composing because of a rush job:"we couldn't find enough floormen to expedite the work."In any event, it is clear there has been no such in-terchange, even on a temporary or emergency basis, forat least 6 months before the hearing, and that in the regu-lar operations of the business the pressmen work at theirpresses and the compositors operate the composingroom.I find that the following unit, as set out in the Union'sletter to the Respondent on February 24, 1967, and asdefined in the complaint, is appropriate for the purposesof collective bargaining within the meaning of Section9(b) of the Act: All composing room department em-ployees including makeup employees, machine operators,teletypesetters,floormen,bankmen,dumpmen,proofreaders,and all other employees performingtypesetting functions, excluding all other employees,guards, and supervisors as defined in the Act.22Florence Printing Co.,145 NLRB 141;George Grady Press Inc., 74NLRB 1372. INDIANTOWN PRINTING, INC.153I alsofind,as set outabove, thatat all times sinceFebruary 24, 1967, andcontinuingto date, the Union hasbeenthe representative for thepurposesof collective bar-gaining ofa majorityof the employees in the appropriateunit, and,by virtueof Section9(a) of the Act,has beenand isnow theexclusive representative of all the em-ployees in the said unitfor the purposes of collective bar-gaining inrespect toratesof pay,wages,hours ofemploy-ment,and other conditions of employment.The record would not warranta findingthatthe reasonthe Respondentrefused tobargainwith the Union wasbecause itdoubtedthe appropriateness of the unit limitedto the composing room employees.Had this really beenitspurportedjustificationthen,the refusalwouldnevertheless constitute a direct violationof Section8(a)(5) of the Act.3For sometimeup to February 24, Hoffmanattemptedto persuadethe Union that theparties had agreed therewould be no demand bythe Unionfor a signedcontract,for actualbargainingoverterms and conditions of em-ployment, that the Unionhad promised to leavethe Com-pany "alone."As early as March 1965, Hoffman wroteto Union President Wickles andsaid:"It was stated byyou and your representatives in April 1964 that L. 709would not interferwith this company forat least between18 and24 monthsin matters regarding wages, hours, con-ditionsof employmentor any activeorganizing campaign... I am quitesure you willagreethat verbalagreementsareas binding as any written agreement."In histestimonyabout themeeting betweentheUnion andCompany representatives on December16, 1966,Secre-taryJensen ofLocal 709said"the prime topic of the en-tiremeeting waswhether the Companywas recognizingthe Union as thebargaining representative of the em-ployees." At that time the Unionwas claiming it had al-readybeen recognized in the past.At thispoint of thehearing,Mr. Gutwein, for the Respondent, stated on therecord:The purpose of themeeting, as I understand it, wasthat therehas been a history hereof the Union notwanting to getinvolved or deal with the Company in-volving workingconditions,hours, ratesand so on,and they had a verbalunderstandingthat they weregoingto leavehandsoff, and thiswas coming back,and this iswhy themeeting was discussed as towhether they weregoing to put hands on or off again.Five dayslater, on December21, 1966, the parties metagain.Still according to Jensen:At the start of thatmeeting, I saidthatI understoodthatwe were thereto reconcilethe apparent dif-ferenceswe had, and I said our positionwas that theCompanyhad recognizedthe Unionin thepast, haddealingswiththeUnion,and thatthe Companyshould recognizethe Unionas the bargaining agent.Mr.Hoffmanwas rather noncommital in his an-swers, untilhe asked usif we hadcopiesof this cor-respondence I was referringto.And, at this time wehad mislaid this correspondence, so Mr.Wickles andI had to say that wedid nothave copies of the cor-respondenceat that time.And then Mr. Hoffman thensaid that he did not feelthat the Company had any obligationto bargain withthe Union.Inexplicablyinconsistentwithall this, Fleming testifiedfor the Respondent,and insisted he never had any agree-ment withthe Union. "As far asIwas concerned, I hadno understanding...the meetingsthat I satin on werejustmeetingswhere theysaid thattheywanted torepresent the people,and Istillmaintain that it was not anappropriatetime for meto get involvedin that sort ofthing."Again,despite all this, despite the attempts by Re-spondent's representativeat thehearing to win admissionfromunion witnessesthat there had beenan agreement"not tointerfere,"I do notunderstand that thedefensereally arguesestoppel againstthe Union now. And again,in any event,assumingsuchwas its position, it fails ofadequate defense to the complaint.The shortanswer isthat any waiver of the statutoryright to bargain col-lectively through aunionof the employees' choice,must be inclear and unequivocalterms.4 There is nosuchevidence in this case.A reason for the refusalthere musthavebeen, and Ifind, on the record in its entirety, thatitwas the Respond-ent's simple opinionthat for the employeesof this plant,at thistime, it was notobligatedto bargainwith anyunion,regardlessof what the law may be or how it mayapplyin other circumstances.An employeris not free toflauntthe statutorymandate in this fashion.By its refusalto bargain with the Union on February 24, 1967, andthereafter, the Respondentviolated Section 8(a)(5) of theAct.Hoffman did not carehow many employees hadauthorized the Union,he refused to look at either the listof namesor the cards. There isnot the slightest indicationanyoneon behalfof managementdoubtedeither theauthenticity or currencyof the authorization signatures.There aresome things thatsimplywill not go away, nomatter howmuch, or how often, we refuseto admit theirexistence.Thisquestionof the appropriateunit was pure-ly an afterthought; it had neverbeen raised before and nomention was madeof it at all at thetime of the demandand refusal.The lightstarts showingas far back as 1964, when, asappears in the minutes of a meeting Fleminghad with theemployees,he said: "Iwill not negotiate a contract ...You obviouslydon'twant anything but a unioncontract.Iwill not signa Union contract ...I will not sign a con-tract with ITU. The companycannot stand it economi-cally.Wecan't comeup withcosts andthen compete withprices in the north,where thereisa lowerpay scale.There arecertain benefitswhich I think you should have.... Now as far as the futureis concerned, I would give asmany benefits as are consistentwith our progress. Itwould be stupidto expect people notto go forward as thecompanydoes. A union is not needed until such time asit can beproven that the companyismaking money andstill not givingbenefits to the workers."In December 1966 Hoffman spoketo theunion agentsin terms of "keeping handsoff" the Company,revealingclearly thatin theCompany's viewa union represents in-trusion upon the prerogatives of management. In an April20, 1967, letter to the LaborBoard's RegionalDirector,apparently in responseto the filingof the charge, Hoff-man listed a variety of reasons whythe refusal to bargainshould be excused.Among thesehe said the1966 payroll"was in excess of 80 percentof thetotal sales dollars,"the Company had a 3-yearold "group hospital and in-surance coverage," "it [theCompany]has had to main-3H & W Construction Company,161 NLRB 852.4Hekman Furniture Company,101 NLRB 631. 154DECISIONS OF NATIONAL LABOR RELATIONS BOARDtain, higher than or equal to, wages and benefits that com-panies in smaller towns and even metropolitan areas ofFlorida have not had to meet, in order to stay in produc-tion and not suffer even greater losses." Here was virtualadmission the Company had refused to bargain becauseit believed it could not afford to bargain with a union. AndFleming himself, as a witness later at the hearing, keptstressing how the Company's financial position is poor.That the Respondent looks upon the Union as pure an-noyance, without regard to any other consideration - in-cluding the desires of its employees - is also strongly in-dicated by the language of its representative at the hear-ing.While pressing the Union's secretary on cross-ex-amination as to the intendment of the purported oldagreement to defer any demands for a contract, Mr. Gut-wein asked as follows: "The only reference that I haveever found in any of these exhibits that have been madeso far is that the contract we are talking about is peopleliving up to their word, that they are not going to botherus anymore. This is all I can see in the transcripts. Doyou agree?" Again later, while examining Wickles, theunion president: "were you referring to an understandingthat the Union was not to interfere or make claims forrepresentation, or to negotiate for wages, hours and work-ing conditions? Is that the verbal agreement you are talk-ing about?"The policy of the Act is to promote the practice of col-lective bargaining, not to view it as interference with in-erstate commerce.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of the Respondent set forth in sectionIII, above, occurring in connection with its operationsdescribed in section 1, above, have a close, intimate, andsubstantial relationship to trade, traffic, and commerceamong the several States and tend to lead to labordisputes burdening and obstructing commerce and thefree flow of commerce.V.THE REMEDYHaving found that the Respondent has engaged in cer-tain unfair labor practices, I shall recommend that it beordered to cease and desist therefrom and take certain af-firmative action designed to effectuate the policies of theAct. Accordingly, the Respondent will be ordered to bar-gaincollectivelywith the Union in the unit found ap-propriate, and, if an understanding is reached, embodysuch understanding in a signed agreement.5Upon the basis of the foregoing findings of fact, andupon the record in its entirety, I make the following:CONCLUSIONS OF LAW1.The Respondent is an employer within the meaningof Section 2(2) of the Act.2.The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3.All composing room department employees of theIndiantown Printing,Inc., at its Indiantown,Florida,printing plant,including makeup employees,machineoperators,teletypesetters,floormen,bankmen, dump-men, proofreaders,and all other employees performingtype setting functions,but excluding all other employees,guards, and supervisors as defined in the Act,constitutea unit appropriate for the purposes of collective bargain-ing within the meaning of Section9(b) of the Act.4.West Palm Beach Typographical Union No. 709,International Typographical Union,AFL-CIO, was onFebruary24, 1967,and at all times thereafter has beenthe exclusive collective-bargaining representative ofRespondent's employees in the appropriate unit,withinthe meaning of Section9(a) of the Act.5.By refusing on and after February24, 1967, to meetwith the above-named labor organizations and to bargainwith it for purposes of collective bargaining the Respond-ent has engaged in and is engaging in unfair labor prac-tices within the meaning of Section 8(a)(5) and(1) of theAct.6.The aforesaid unfair labor practices are unfair laborpractices within the meaning of Section 2(6) and(7) of theAct.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact andconclusions of law and the entire record in the case, Irecommend that Indiantown Printing,Inc., Indiantown,Florida,itsofficers, agents, successors,and assigns,shall:1.Cease and desist from:(a)Refusing to bargain collectively with West PalmBeach Typographical Union No.709, InternationalTypographicalUnion,AFL-CIO,as the exclusiverepresentative of all employees in the bargaining unit.(b)In any like or related manner interfering with,restraining, or coercing its employees in the exericse ofthe rights to self-organization,to form,join, or assist anylabororganization,tobargain collectively throughrepresentatives of their own choosing and to engage inother concerted activities for the purpose of collectivebargaining or other mutual aid or protection,or to refrainfrom any and all such activities.2.Take thefollowing affirmative action which I findwill effectuate the policiesof the Act:(a)Upon request bargain collectively with West PalmBeach Typographical UnionNo. 709,InternationalTypographical Union,AFL-CIO,as the exclusive bar-gaining representative of all employees in the appropriateunit described above, with respect to rates of pay,wages,hours of employment,and other terms and conditions ofemployment,and if an understanding is reached,embodysuch understanding in a signed agreement.(b)Post at its place of business in Indiantown,Florida,copies of the attached notice marked"Appendix."6Copies of said notice, on forms providedby theRegionalSAt theclose of the hearing,counsel forITU Local 709 statedtthat inthe event a bargaining unit limited to the composing room should not befound appropriate in this case,the Union would representand faithfullybargain on behalf of all the production employees of the Respondent in asingle unit,joining both the composing and the pressroom personnel. Theclear majority enjoyed by the Union in the composing roomsuffices toestablish it also, in that event,as the exclusive representative of bothgroups of employees.There is no occasion to pass upon such an eventuali-ty here, for the composing room bargaining unit is clearly appropriate.6 In the event that this Recommended Order is adopted by the Board,the words "a Decision and Order" shall b^ substituted for the words "theRecommended Order of a Trial Examiner" in the notice. In the furtherevent that the Board's Order is enforced by a decree of a United StatesCourt of Appeals, the words "a Decree of the United States Court of Ap-peals Enforcing an Order" shall be substituted for the words "a Decisionand Order." INDIANTOWN PRINTING,INC.155Director for Region 12, after being duly signed byRespondent'srepresentative,shallbe posted by Re-spondent immediately upon receipt thereof, and be main-tained by it for 60 consecutive days thereafter,in conspic-uous places,including all places where notices to em-ployeesarecustomarilyposted.Reasonable stepsshall be taken by Respondent to insure that said noticesare not altered,defaced, or covered by any othermaterial.(c)Notify said Regional Director,in writing,within 20days from the receipt of this Decision,what steps havebeen taken to comply herewith.77 In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read: "Notify the Regional Director forRegion 12, in wasting,within 10 days from the date of this Order, whatsteps Respondent has taken to comply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Ex-aminer of the National Labor Relations Board and inorder to effectuate the policies of the National LaborRelationsAct, as amended,we hereby notify our em-ployees that:WE WILL NOT refuse to bargain collectively withWest Palm Beach Typographical Union No. 709, In-ternational Typographical Union, AFL-CIO, as theexclusive representative of the employees in the bar-gaining unit described below.WE WILL NOT in like or related manner interferewith, restrain,or coerce our employees in the exer-cise of their right to self-organization,to form, join,or assist any labor organization,to bargain collec-tively through representatives of their own choosingand to engage in other concerted activities for thepurpose of collective bargaining or other,mutual aidor protection,or to refrain from any and all such ac-tivities.WE WILL bargain collectively,upon request, withthe Union as the exclusive representative of all ouremployees in the bargaining unit described belowwith respect to rates of pay, wages, hours of employ-ment, and other terms and conditions of employ-ment, and if an understanding is reached,embodysuch understanding in a signed agreement.The bargaining unit is:All composing room department employeesincludingmakeup employees,machine opera-tors, teletypesetters,floormen,bankmen, dump-men, proofreaders,and all other employees per-forming typesetting functions,excluding allother employees,guards, and supervisors asdefined in the Act.DatedByINDIANTOWN PRINTING,INC.(Employer)(Representative)(Title)This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced,or covered by any other material.If employees have any question concerning this noticeor compliance with its provisions,they may communicatedirectlywith the Board's Regional Office,Room 706,Federal Office Building, 500 Zack Street, Tampa,Florida33602, Telephone 228-7711.